In this action to quiet title the trial court entered its decree quieting the title of plaintiff and appellant against defendants with the exception of respondents herein and as to said respondents it decreed that they had a valid mechanic's lien upon the premises which was prior to the claim of said appellant. This appeal is taken on the judgment-roll.
[1] The property here involved is known as lots 16 and 17 in tract 3131 as per map thereof recorded in the records of Los Angeles County. The facts herein present precisely the same questions as those presented on the appeal in Sun Lumber Co. v.Bradfield et al., (No. 8241) ante, p. 391 *Page 784 
[10 P.2d 183]. The opinion in said last-named appeal has been this day filed and for the reasons therein stated the decree herein is affirmed.
Nourse, P.J., and Sturtevant, J., concurred.